DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification needs to be carefully reviewed for consistent terminology such as ‘sections’ and ‘portions’ and not use interchangeably.  Same for ‘channel’ and ‘duct’ (elements 54-56 are called ducts and channels). Also, inlet channel arrangement is used in the specification but inlet duct channel is used in the claims. Is channel arrangement different than duct arrangement? These are just two examples.  Applicant must thoroughly review entire specification for correctness.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16/321186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant invention and claims 17-19 of co-owned application claim similar processing devices of curved member with flow inlets from different sections of the processing body for suction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

What are ‘flow ‘cross-sections?’  Cross sections of what? IS the ‘flow’ defining the suction ‘flow?’ This should be clarified. Are the inlet openings of line 3 the same as line 8? If they are they should be referred to as ‘the inlet openings.’ Since there are two sets of inlets, the inlets should be referred to as such so as not to be confusing. The term ‘and/or’ renders the claim indefinite as to what the limitations are.  Does ‘set and/or switched off’ mean set on or off or switched on or off? This is totally unclear.
Claim 2, ‘the first’ refers to what? The ‘first processing surface section’? Also, ‘the at least one second processing surface’ lacks antecedence. Is the this the second surface ‘section?’ The last line ‘or opposite sides’ refers to what the two sections ‘arranged?’
Claim 3, ‘the flow’ should be clarified to be the suction flow for all the claims. Is the flow between the suction connection and surfaces?  Of the suction connection and inlets of the surfaces? 
Claim 4, ‘wherein the adjustment device for switching’ lacks a verb. Are ‘inflow openings’ the same as ‘inlet openings?’ The term ‘section’ and ‘portion’ are both used. Claim 4 is totally unclear.  Aren’t the inlets connected to the suction connection as per claim 1? Claim 4 now says either one set of inlets or the second set of inlets are connected. This is confusing and contradictory.
Claim 5, ‘the setting device’ lacks antecedence. The phrase ‘one setting position and/or all adjustment positions’ is totally unclear. What is a setting position and what are all adjustment positions? Of what? The term ‘and/or’ renders the claim indefinite. The phrase ‘in which the suction connection is flow-connected to in each case only one’ is totally unclear and makes no sense. ‘Each case’ of what? This lacks antecedence. 
Claim 7 is totally unclear.  The plural uses of the term ‘or’ renders the claim indefinite and most of the limitations as alternative limitations, not positively recited. Every element listed after the second ‘or’ of line 3 is an alternate element that does not further limit the claim. Has is it connected to a ‘mask body’ or ‘has a mask body?’ Again, ‘inflow’ and ‘inlet’ are used interchangeably and render the claim indefinite. The phrase ‘the processing surface sections’ refer to which ones?  The ‘first’ and ‘the at least one second?’  This lacks antecedence since the ‘at least one second processing surface’ could refer to plural sections and the recitation of ‘the sections’ could mean two or more than two, making this an indefinite limitation. The mask body is not clearly shown in the drawings, so is this ‘arranged between’ ALL the inlet openings and connection? The term ‘which has a closure’ refers to what? The mask body or reducing section? Of ‘at least one processing surface portion’ refers to which one? The phrase ‘or is air permeable’ again renders the claim unclear as to limitation. In addition what is ‘air-permeable?’  What is a ‘smaller effective flow cross-section?’ The last 4 lines are incomprehensible and need thorough review for definiteness and antecedence and clarity.
Claim 8 is also too unclear and has similar problems as claim 7.  The use of ‘and/or’ is unclear, the term ‘masks’ lacks antecedence. The claims are replete with indefiniteness and antecedent basis problem that need thorough review and correction.
Claim 9 also has problems with ‘inflow’ verses ‘inlet’, ‘section’ vs. ‘portion’ etc. The multiple uses of ‘or’ render the claim unclear as to exact limitations. What does ‘flow permeable structure’ refer to? What is it structurally related to?
Claim 10 likewise is replete with 112 issues. The terms ‘and/or’ makes the claim indefinite.  The term ‘suction duct’ is now used in place of ‘suction channel’ which is indefinite. The entire claim is unclear as to what the limitations are and how each element is structurally related to the other. The phrase ‘of the guiding body is adjustable…’ What does that mean? Thorough review is needed.
The rest of the claims are totally unclear and are replete with errors as mentioned above, too numerous to mention each one.  Every claim needs to be carefully and thoroughly examined and amended for antecedence, indefiniteness, and clarity.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being anticipated by Quintana-4296572.
	Quintana discloses CL 1, as best understood, a surface processing device (Fig 1) with a processing surface 32a with two opposite sides (front/rear) constituting a first processing section and a second processing section, both sections having flow inlets 33a that are flow connected via duct arrangement (between the inlets) to a suction connection 29a, an adjustment device 34a for adjusting effective flow of the rear section via 24a and front section via 26a of sander thereby setting suction effect. (Col. 3, lines 26-42, the goal is to achieve uniform flow, however, the thumb screw 34a can adjust the air flow to the front or back which reads on limitations.) CL. 2, the front and back processing sections are on opposite sides of the middle of the sander (Fig 2). CL 3, the adjustment device 34a can adjust the air flow to be greater (increased) in the rear than the front (reduced suction) (Col 3, line37-39).  Cl 4 is too unclear to understand, but as best understood, Quintana discloses this since the inlets are in connection with the processing sections of the front and back of sander. Cl 5, the adjustment valve 34a has a thumb screw, acting as a fixing means to set the valve in desired position. Cl 6, the thumb screw of 34a is manually adjustable. Cls 7-8 are too incomprehensible, as detailed above, as to what exact limitations are and therefore cannot be addressed with prior art. Cl 9, wherein there is a suction channel 11a extending longitudinally (Fig 1) and is flow connected to suction connection 29a and to the flow inlets by ducts.  Cls 10-12 are too incomprehensible, as detailed above, as to what exact limitations are and therefore cannot be addressed with prior art. CL 13, the flow inlets have suction ducts leading from bottom surface openings to the suction channel 11a, as best understood. Cl 14 is too incomprehensible, as detailed above, as to what exact limitations are and therefore cannot be addressed with prior art. Cl 15, wherein a sleeve shaped connecting element 30a of suction connection 29a for connecting a hose/bag is mounted and can be rotated about the connection 29a or hose/bag B1. Cl 16 merely recites a ‘duct arrangement’ which reads on the inlets having their ducts (from opening to the channel 11a) arranged on processing surface. (Figs 1,2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17,18 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Quintana in view of Walker-1844996.
	Quintana discloses the device, as best understood, as detailed above, but does not disclose the processing surface having a curved section.  However, Walker teaches a processing device (Figs 1,4) having a flat surface (along bottom, left side of Fig 4) and a curved surface on either end (top or bottom of Fig 4) to process/sand flat objects as well as curved objects, whereby the curved section of Walker adjoins tranvers end regions of the flat section and extends over a side of the body opposite flat side with continuously merging sections (see bottom of Fog 4) with mutually different radii and does not project in front.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide a portion of the flat surface of Quintana with a curved processing part, as taught by Walker, in order to be able to process flat and curved areas of different radii of a workpiece with one tool thereby saving time and money.



	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar hand abrading devices with suctioning. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 6, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723